OPINION OF THE COURT
A motion to dismiss the appeal has been filed by appellee, based upon the proposition that the praecipe for the transcript of record calls for a partial record, and the praecipe contains no statement of the questions sought to be reviewed.
The praecipe in the case at bar calls for only such matters as affect the National Cash Register Company's petition and intervention, and names eight record entries to be certified. The record here filed clearly discloses that the praecipe only called for a partial record. The praecipe does not contain a statement of the questions sought to be reviewed.
This question was directly passed upon by this court in the following cases: Southern Surety Co. v. Colburn, 32 N.M. 243,255 P. 405; Norment et ux. v. Mardorf et al., 26 N.M. 210,190 P. 733; Savage v. Nesteroff, 31 N.M. 88, 240 P. 987. In these cases the court held that a failure to state in the praecipe the questions desired to be reviewed, when perfecting appeal under section 32, c. 43, Laws of 1917, presented nothing for this court to decide.
Appellee's motion to dismiss appeal is therefore sustained, and the appeal is hereby dismissed, and, it is so ordered.
BICKLEY and WATSON, JJ., concur.